Citation Nr: 0733660	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  04-11 924A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a 
staph infection, to include an infection of the blood and an 
infection on the arms, buttocks, and entire body.

2.  Entitlement to service connection for a skin disorder, 
claimed as secondary to exposure to herbicides.

3.  Entitlement to service connection for severe headaches, 
claimed as secondary to exposure to herbicides and/or staph 
infection.

4.  Entitlement to service connection a liver disorder, to 
include gallstones, claimed as secondary to exposure to 
herbicides and/or staph infection.

5.  Entitlement to service connection for diabetes mellitus, 
to include shaking, nausea, and coldness of hands, claimed as 
secondary to exposure to herbicides.  

6.  Entitlement to service connection for blurry vision, 
claimed as secondary to exposure to herbicides and/or 
diabetes mellitus.

7.  Entitlement to service connection for lymphoma or 
metastatic cancer, claimed as secondary to exposure to 
herbicides.  

8.  Entitlement to service connection for a kidney disorder, 
to include a defective left kidney, kidney stones, and kidney 
damage, claimed as secondary to exposure to herbicides, staph 
infection, and/or aspirin taken for headaches and service-
connected right ankle fracture.  

9.  Entitlement to service connection for residuals of a rib 
injury, claimed as secondary to service-connected right ankle 
fracture.  

10.  Entitlement to service connection for left leg numbness 
and coldness, claimed as secondary to a kidney disorder.

11.  Entitlement to service connection for right ear hearing 
loss.

12.  Entitlement to service connection for a heart 
disability, to include an enlarged heart and irregular heart 
beat.

13.  Entitlement to service connection for pneumonia.

14.  Entitlement to service connection for gout.  

15.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected tinnitus.  

16.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected residuals of right distal 
fibula fracture with degenerative joint disease (DJD), right 
knee.  

17.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected residuals lumbar spine 
disability.  

18.  Entitlement to an initial compensable evaluation for 
service-connected left ear hearing loss.  

19.  Entitlement to an initial evaluation in excess of 30 
percent for service-connected sleep disturbance.

20.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected bilateral hydroceles with 
chronic orchialgia and atrophy, left testicle.  

21.  Entitlement to an initial evaluation in excess of 20 
percent for service-connected history of left shoulder injury 
with rotator cuff tendonitis.  

22.  Entitlement to an initial evaluation in excess of 30 
percent for service-connected residuals of right ankle 
fracture with degenerative joint disease (DJD).

23.  Entitlement to an initial evaluation in excess of 30 
percent for service-connected residuals of left ankle injury 
with degenerative joint disease (DJD).  

24.  Entitlement to automobile and adaptive equipment or 
adaptive equipment only.  

25.  Entitlement to specially adapted housing.  

26.  Entitlement to an effective date earlier than March 27, 
2002, for the grant of service connection for all service-
connected disabilities.  

27.  Entitlement to an effective date earlier than July 17, 
2004, for the grant of special monthly compensation based on 
loss of use.  


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The Department of the Army has verified that the veteran 
served on active duty from July 1962 to November 1965, and 
from August 1967 to May 1969.  The veteran's active duty 
included service in the Republic of Vietnam from August 1968 
to February 1969.  

The record further reflects that, in May 1969, the veteran 
was transferred to the U.S. Army Reserve, and then served on 
active duty for training (ADT) on the following dates:  March 
9, 1972, to March 10, 1972; June 17, 1972, to July 1, 1972; 
September 15, 1972, to September 16, 1972; October 6, 1972, 
to October 7, 1972; November 3, 1972, to November 4, 1972; 
December 8, 1972, to December 9, 1972; January 12, 1973, to 
January 13, 1973; April 6, 1973, to April 7, 1973; May 4, 
1973, to May 5, 1973; June 10, 1973, to June 22, 1973; July 
1, 1973, to July 14, 1973; August 18, 1973, to August 19, 
1973; August 30, 1973; September 22, 1973 to September 23, 
1973; and December 3, 1973, to December 23, 1973.  The 
veteran was discharged from the U.S. Army Reserve in August 
1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions dated in December 2002, May 
2003, October 2003, July 2004, August 2004, August 2005, and 
January 2006 by the Department of Veterans Affairs (VA) 
Regional Offices (RO) in Portland, Oregon, and Waco, Texas.  

In August 2003, the veteran testified at a hearing before a 
Decision Review Officer (DRO) at the Portland RO.  The 
veteran also testified at a hearing before a DRO at the Waco 
RO in October 2005.  Transcripts of those hearings are 
associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification when further action is required on the part of 
the veteran.


REMAND

The veteran's appeal was certified to the Board in January 
2007.  In July 2007, the veteran sent a letter to his 
Congressman and representative at the time, the American 
Legion, indicating that he had never been given a chance to 
request a hearing at the RO before a Veterans Law Judge.  
Subsequently, the Board sent the veteran a letter requesting 
that he indicate whether he would like a hearing, and in 
correspondence dated September 2007, the veteran requested 
that he be scheduled to testify at a Travel Board hearing at 
the RO before a Veterans Law Judge.  See 38 C.F.R. § 20.700 
(2007).

Considerations of due process mandate that the Board may not 
proceed with review of the claim on appeal without affording 
the veteran an opportunity for the requested hearing.  
Therefore, a remand is required for the scheduling of a 
Travel Board hearing.  See 38 U.S.C.A. § 7107(b) (West 2002); 
38 C.F.R. § 20.700(a) (2007).  

In view of the foregoing, to ensure full compliance with due 
process requirements, the case is REMANDED to the RO for the 
following development:

The veteran should be scheduled for a 
Travel Board hearing at the RO, in 
accordance with the procedures set forth 
at 38 C.F.R. § 20.700(a), 20.704(a) 
(2007), as per the veteran's request, and 
as the docket permits.  

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action unless otherwise 

informed.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2007).


